DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on December 2, 2021 has been entered.

Response to Amendment
	By Applicant’s amendment filed on December 2, 2021, claim 1 has been amended and claim 2 has been canceled.  Claims 1 and 3-5 are currently pending and presented for examination.
Response to Arguments
Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive. 

This argument is found not persuasive since Ellison acknowledges that arsenic has been considered to be both a poison and a drug for a long time in both Western and Chinese medicinal practices (page 7).  Ellison specifically teaches that arsenic was used frequently to treat diseases of the blood including leukemia and chronic myelogenous leukemia (pages 7-8).  Ellison further teaches that a solution of potassium arsenite (Fowler’s solution) was orally administered to leukemic patients until the level of white blood cells was depressed to an acceptable level or until toxicities developed (page 8).  Thus the use of orally administered arsenic compounds for medicinal purposes is well-known and has been practiced for hundreds of years despite the dangers.  Ellison further acknowledges that the use of arsenic whether the source is environmental or medicinal can increase the risk of cancer (page 8).  However, even though arsenic is known to have a carcinogenic effect, it is still used in Western medicine as well as in traditional Chinese medicine (pages 8-9).  Thus Ellison teaches that although arsenic is well-known to be both a poison and a carcinogenic agent, there have been many reports concerning the use of arsenic in medical treatment (page 9).  Thus it is well-known in the art that there are many risks concerning the use of arsenic compounds in medical therapy, however, there are risks associated with nearly all toxic 
Furthermore, Lee also teaches that most anticancer drugs have toxic effects on tumor cells as well as on normal bone marrow cells and intestinal epithelium which leads to toxic sides effects (page 2).  Lee et al. also teaches that arsenic has been regarded as a poison for a long time and it is known as a carcinogenic substance to the skin and lung, but in small amounts, arsenic is used as a medicine in the world, especially in Asian medical history (page 2).  
Lee et al. teaches that arsenic trioxide is known to be an anticancer drug, however, the side effects caused by arsenic trioxide is an issue (page 3 of the English Translation submitted in the parent application on 8/20/2012).  Lee et al. further teaches that arsenic trioxide is a known anticancer drug, but internal use makes side effects (page 4).  Lee et al. teaches the use of oral compositions of arsenic sodium salt and salt of meta-arsenite as anticancer agents (page 4).  Lee et al. specifically teaches that each of arsenic acid sodium salt and sodium meta-arsenite have antitumor effects against numerous tumor cell lines (see working examples 1 and 2 on pages 5 and 6 of the English Translation).  Example 3 of Lee et al. (Toxicity test) demonstrates that arsenic acid sodium salt and salt of meta-arsenite are not toxic as administration of a high dose of 20 mg/kg to mice did not result in any dead mice.  Moreover, Lee et al. specifically 
Applicant further argues that Lee specifically teaches that a promyelocytic leukemia cell line is at least 2-20 times less sensitive to sodium meta arsenite compared to the solid cancer cell lines (gastric, ovarian, prostate, mammary, renal and colon) shown in Table 3. Applicant argues that Lee discloses that the promyelocytic leukemia cell line is known to respond to arsenic trioxide.  Applicant argues to treat leukemia and other hematopoietic cancers with sodium meta arsenite instead of arsenic trioxide (which is known to be effective on MM, Munshi et al.) and have the similar anti-cancer effects demonstrated in solid cancers (IC70), one skilled in the art would have understood from Lee that a larger amount of sodium meta arsenite would be needed. Accordingly, Applicant argues that Lee teaches away from using sodium meta arsenite for leukemia and other hematopoietic cancers and furthermore, in view of the acute toxicity that is generally known for sodium meta arsenite, Applicant argues that one skilled art would not be motivated to combine Ellison with Lee to orally treat MM with a larger amount of sodium meta arsenite than sodium trioxide to achieve a reasonable expectation of success and risk severe gastro-intestinal damage, general vascular collapse, muscular cramps, facial edema, and cardiovascular reactions in the patient.  Applicant argues that Ellison demonstrated the effectiveness of arsenic trioxide for leukemia cell lines (See Fig. 2A) but is devoid for data for any other arsenic compounds. Thus Applicant argues that one skilled in the art would not be motivated to combine 
These arguments are found not persuasive since even without the teachings of Lee, Ellison alone provides a reasonable expectation of success in treating multiple myeloma comprising the administration of sodium meta arsenite.  Ellison et al. specifically teaches the use of arsenic compounds to treat mammals suffering from hematopoietic disorders including multiple myeloma (page 10 lines 23-32). Ellison et al. specifically teaches the inorganic salt forms of arsenic are preferred including, arsenic triiodide, arsenic trioxide, potassium arsenite, sodium arsenite and calcium arsenite (page 14 lines 31-35).   Furthermore, the teachings of Lee provide additional motivation to treat multiple myeloma comprising the administration of sodium meta arsenite.  Lee specifically demonstrates that all of the blood-based cancer cell lines (leukemia (CCRF-CEM), promyelocytic leukemia (K562), and lymphoma (U937)) are sensitive to sodium meta arsenite (Table 2).  Lee specifically teaches that sodium meta arsenite has the activity of cancer cell growth inhibition at 1 g/ml against lymphoma U937 and leukemia CCRF-CEM and at 30 to 100 g/ml against most of the other tested solid tumor cancer cell lines (Example 2 Table 2).  Moreover, Table 2 further demonstrates that sodium meta arsenite has the activity of cancer cell growth inhibition at 1 g/ml against K562 promyelocytic leukemia cells.  In addition, even though Lee states that the IC70 value for promyelocytic leukemia (K562) is 6.82 g/ml as compared to other cell lines with lower IC70 values, Lee does not teach away from the use of sodium meta arsenite in promyelocytic leukemia (K562) since the IC70 value for promyelocytic leukemia (K562) 
Obviousness does not require absolute predictability, only a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties. See, e.g., In re O ’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).  Par Pharm., Inc. v. TWi Pharms., Inc., 773 F.3d 1186, 1198 (Fed. Cir. 2014).  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
For these reasons, Applicant’s arguments are found not persuasive and as such the previous rejection under 35 USC 103 is hereby maintained and reproduced below.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellison et al. WO 99/18798 (Provided on IDS submitted on March 22, 2016) in view of Lee et al. KR-20020083458 (Provided on IDS submitted on March 22, 2016) and Munshi et al. (2002, Leukemia, 16, 1835-1837).
Claims 1 and 3-5 of the instant application claim a method of treating multiple myeloma in a patient comprising administering a composition comprising a therapeutically effective amount of sodium meta arsenite.

Ellison et al. teaches that arsenic compounds are effective in the treatment of cancer through several mechanisms of action including inhibition of angiogenesis which 
Ellison et al. teaches that the arsenic compound can be utilized in a variety of known forms and the preferred form should be chosen to reduce toxicity and improve efficacy (page 14 lines 24-29).  The inorganic salt forms of arsenic are preferred including, arsenic triiodide, arsenic trioxide, potassium arsenite, sodium arsenite and calcium arsenite (page 14 lines 31-35).  Ellison et al. specifically teaches that generally, the skilled artisan will recognize that the form of arsenic to be used should be therapeutically effective without unreasonable toxicity (page 15 lines 8-10).
Ellison et al. further teaches that the arsenic compounds can be used to treat cancer of lymphoid tissue including multiple myeloma (page 17 lines 25-32; page 21 line 12; page 27 line 7).  
Ellison et al. teaches that the pharmaceutical compositions comprise an arsenic compound as the active ingredient and the composition can be suitable for oral administration (page 21 line 30-page 22 line 20; page 25 lines 5-15).  Ellison et al. further teaches that for oral administration the pharmaceutical preparation may be in liquid form, for example, solutions, syrups or suspensions, or may take the form of tablets or capsules (page 21 line 30- page 22 line 17).  Thus oral administration is rendered obvious in view of the teachings of Ellison et al. 

Claim 18 of Ellison et al. specifically claims a method of treating hematopoietic disorders in a mammal comprising administering one or more arsenic compound wherein the hematopoietic disorder is selected from the group containing multiple myeloma (page 41).  Claims 13-14 of Ellison et al. specifically claim treating neoplastic disease comprising administering an effective amount of an arsenic compound in combination with an effective amount of at least one other therapeutic selected from a chemotherapeutic agent and radiotherapy (page 40). 
Ellison et al. does not specifically exemplify administration of sodium meta arsenite.  Ellison et al. does not specifically exemplify the treatment of multiple myeloma.
Although Ellison et al. does not specifically exemplify administration of sodium meta arsenite, Ellison et al. teaches that arsenic compounds including sodium arsenite (sodium meta arsenite) can be used to treat metastatic and primary neoplastic diseases.  Thus based on the teachings of Ellison et al. a person of ordinary skill in the art would have been motivated to administer any of the arsenic compounds disclosed in Ellison et al. including sodium arsenite (sodium meta arsenite) for the treatment of 
Furthermore, Lee et al. teaches an anticancer drug composition comprising sodium arsenite, sodium meta arsenite and a mixture thereof as a metabolite in vivo of arsenic trioxide which exhibits direct cytotoxic activity against rapidly proliferating cells such as tumor cells or other hyperproliferative cellular disease which is effective in the treatment of cancer (see Abstract of English Translation provided in the parent application on 2/27/2009).  Lee et al. teaches that arsenic trioxide is known to be an anticancer drug, however, the side effects caused by arsenic trioxide is an issue (page 3 of the English Translation submitted in the parent application on 8/20/2012).  Lee et al. specifically teaches that each of arsenic acid sodium salt and the meta-arsenite sodium salt have antitumor effects against numerous tumor cell lines including prostate cancer cells (see working examples 1 and 2 on pages 5 and 6 of the English Translation).  Example 3 of Lee et al. (Toxicity test) demonstrates that arsenic acid sodium salt and salt of meta-arsenite are not toxic as administration to mice did not result in any dead mice.  Moreover, Lee et al. specifically demonstrates in Examples 1 and 2 on pages 6-8 that sodium meta arsenite is a more potent anticancer agent as the tumor cells were about 2 to 20 times more sensitive to the meta-arsenite compound.
Accordingly, at the time of the instant invention, an ordinary skilled artisan would have been further motivated to choose sodium meta arsenite for the treatment of cancer with a reasonable expectation of success since Ellison et al. teaches that sodium meta arsenite is a suitable arsenic compound for the treatment of cancer and Lee et al. specifically teaches that sodium meta arsenite has antitumor activity against various 
  Although Ellison et al. does not specifically exemplify the treatment of multiple myeloma, Ellison et al. specifically teaches that the arsenic compound are useful for the treatment of multiple myeloma.  Thus an ordinary skilled artisan would have been motivated to select treatment of multiple myeloma with a reasonable expectation of 
In addition, at the time of the instant invention arsenic compounds were known in the art to be specifically useful for the treatment of multiple myeloma.  Munshi et al. specifically demonstrates the effectiveness of arsenic compounds in the treatment of multiple myeloma (abstract).
Accordingly, at the time of the instant invention, an ordinary skilled artisan following the teachings of Ellison et al. would have been specifically motivated to treat multiple myeloma comprising the administration of the arsenic compounds of Ellison et al. including sodium meta arsenite with a reasonable expectation of success, in view of the state of the art as provided by Munshi et al. with respect to the role of arsenic compounds in the treatment of multiple myeloma.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1 and 3-5 are rejected.  Claim 2 is canceled.  No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        




KRM